   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 1 of 11 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



  MERCK SHARP & DOHME CORP.,

                         Plaintiff,
                                                       C.A. No. ________________________

  AUROBINDO PHARMA LIMITED and
  AUROBINDO PHARMA USA, INC.,

                         Defendants,



                                         COMPLAINT

         Plaintiff Merck Sharp & Dohme Corp. (“Merck”), by its attorneys, for its Complaint,

alleges as follows:

                  1.   This is an action for patent infringement under the patent laws of the United

States, Title 35, United States Code, and for a declaratory judgment of patent infringement under

28 U.S.C. §§ 2201 and 2202 and the patent laws of the United States, Title 35, United States Code,

that arises out of Defendants’ submission of Abbreviated New Drug Application (“ANDA”) No.

214859 to the U.S. Food and Drug Administration (“FDA”) seeking approval to commercially

manufacture, use, offer for sale, sell, and/or import versions of JANUMET® (metformin

hydrochloride; sitagliptin phosphate) prior to the expiration of U.S. Patent No. 7,326,708 (“the

’708 patent”).

                  2.   Aurobindo Pharma USA Inc. (“Aurobindo Inc.”) notified Merck by letter

dated July 10, 2020 (“Aurobindo’s Notice Letter”) that it had submitted to the FDA ANDA No.

214859 (“Aurobindo’s ANDA”), seeking approval from the FDA to engage in the commercial



                                                 1

ME1 34089541v.1
   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 2 of 11 PageID #: 2




manufacture, use, offering for sale, sale, and/or importation of generic sitagliptin phosphate oral

tablets (“Aurobindo’s ANDA Product”) prior to the expiration of the ’708 patent.

                  3.   On information and belief, Aurobindo’s ANDA Product is a generic version

of Merck’s JANUMET® product.

                                            PARTIES

                  4.   Plaintiff Merck is a corporation organized and existing under the laws of

New Jersey, having its corporate offices and principal place of business at One Merck Drive,

Whitehouse Station, New Jersey 08889.

                  5.   Merck is the holder of New Drug Application (“NDA”) No. 22044 for

JANUMET® (metformin hydrochloride; sitagliptin phosphate), which has been approved by the

FDA.

                  6.   On information and belief, Defendant Aurobindo Pharma, Ltd. is a

corporation organized and existing under the laws of India having its corporate offices and

principal place of business at Maitri Vihar, Plot #2, Ameerpet, Hyderabad 500038, Telangana,

India. On information and belief, Aurobindo Pharma, Ltd. is in the business of, among other things,

manufacturing and selling generic versions of branded pharmaceutical drugs through various

operating subsidiaries, including Aurobindo Pharma USA, Inc.

                  7.   On information and belief, Defendant Aurobindo Pharma USA, Inc. is a

corporation organized and existing under the laws of Delaware having its corporate offices and

principal place of business at 279 Princeton-Hightstown Road, East Windsor, New Jersey 08520.

On information and belief, Aurobindo Pharma USA, Inc. is in the business of, among other things,

manufacturing and selling generic versions of pharmaceutical drug products throughout the United

States, including Delaware.


                                                2

ME1 34089541v.1
   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 3 of 11 PageID #: 3




                  8.    On information and belief, Aurobindo Pharma USA, Inc. is a wholly-owned

subsidiary of Aurobindo Pharma, Ltd.

                  9.    On information and belief, Aurobindo Pharma, Ltd. and Aurobindo Pharma

USA, Inc. acted in concert to prepare and submit ANDA No. 214859 to the FDA.

                  10.   On information and belief, Aurobindo Pharma, Ltd. and Aurobindo Pharma

USA, Inc. know and intend that upon approval of Aurobindo’s ANDA, Aurobindo Pharma, Ltd.

and/or Aurobindo Pharma USA, Inc. will manufacture, market, sell, and distribute Aurobindo’s

ANDA Product throughout the United States, including in Delaware. On information and belief,

Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc. are agents of each other and/or operate

in concert as integrated parts of the same business group, including with respect to Aurobindo’s

ANDA Product, and enter into agreements that are nearer than arm’s length. On information and

belief, Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc. participated, assisted, and

cooperated in carrying out the acts complained of herein.        These two entities are hereafter

collectively referred to as “Aurobindo.”

                  11.   On information and belief, following any FDA approval of ANDA

No. 214859, Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc. will act in concert to

distribute and sell Aurobindo’s ANDA Product throughout the United States, including within

Delaware.

                                         JURISDICTION

                  12.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

                  13.   This Court has personal jurisdiction over Aurobindo.




                                                 3

ME1 34089541v.1
   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 4 of 11 PageID #: 4




                  14.   Aurobindo Pharma, Ltd. is subject to personal jurisdiction in Delaware

because, among other things, Aurobindo Pharma, Ltd., itself and through its wholly owned

subsidiary Aurobindo Pharma USA, Inc., has purposefully availed itself of the benefits and

protections of Delaware’s laws such that it should reasonably anticipate being haled into court

here. On information and belief, Aurobindo Pharma, Ltd., itself and through its wholly owned

subsidiary Aurobindo Pharma USA, Inc., develops, manufactures, imports, markets, offers to sell,

and/or sells generic drugs throughout the United States, including in the State of Delaware, and

therefore transacts business within the State of Delaware, and/or has engaged in systematic and

continuous business contacts within the State of Delaware. In addition, Aurobindo Pharma, Ltd.

is subject to personal jurisdiction in Delaware because, on information and belief, it controls and

dominates Aurobindo Pharma USA, Inc. and therefore the activities of Aurobindo Pharma USA,

Inc. in this jurisdiction are attributed to Aurobindo Pharma, Ltd.

                  15.   Aurobindo Pharma USA, Inc. is subject to personal jurisdiction in Delaware

because, among other things, it has purposely availed itself of the benefits and protections of

Delaware’s laws such that it should reasonably anticipate being haled into court here. Aurobindo

Pharma USA, Inc. is a corporation organized and existing under the laws of the State of Delaware,

is qualified to do business in Delaware, and has appointed a registered agent for service of process

in Delaware. It therefore has consented to general jurisdiction in Delaware. In addition, on

information and belief, Aurobindo Pharma USA, Inc. develops, manufactures, imports, markets,

offers to sell, and/or sells generic drugs throughout the United States, including in the State of

Delaware, and therefore transacts business within the State of Delaware related to Merck’s claims,

and/or has engaged in systematic and continuous business contacts within the State of Delaware




                                                 4

ME1 34089541v.1
   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 5 of 11 PageID #: 5




                  16.   On information and belief, if Aurobindo’s ANDA is approved, Aurobindo

will manufacture, market, sell, and/or distribute Aurobindo’s ANDA Product within the United

States, including in Delaware, consistent with Aurobindo’s practices for the marketing and

distribution of other generic pharmaceutical products. On information and belief, Aurobindo

regularly does business in Delaware, and its practices with other generic pharmaceutical products

have involved placing those products into the stream of commerce for distribution throughout the

United States, including in Delaware.         On information and belief, Aurobindo’s generic

pharmaceutical products are used and/or consumed within and throughout the United States,

including in Delaware. On information and belief, Aurobindo’s ANDA Product will be prescribed

by physicians practicing in Delaware, dispensed by pharmacies located within Delaware, and used

by patients in Delaware. Each of these activities would have a substantial effect within Delaware

and would constitute infringement of Merck’s patent in the event that Aurobindo’s ANDA Product

is approved before the ’708 patent expires.

                  17.   On information and belief, Aurobindo derives substantial revenue from

generic pharmaceutical products that are used and/or consumed within Delaware, and that are

manufactured by Aurobindo and/or for which Aurobindo Pharma, Ltd. and/or Aurobindo Pharma

USA, Inc. is/are the named applicant(s) on approved ANDAs. On information and belief, various

products for which Aurobindo Pharma, Ltd. and/or Aurobindo Pharma USA, Inc. is/are the named

applicant(s) on approved ANDAs are available at retail pharmacies in Delaware.

                  18.   In addition, this Court has personal jurisdiction over Aurobindo because

Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc. regularly engage in patent litigation

concerning FDA-approved branded drug products in this district, do not contest personal

jurisdiction in this district, and have purposefully availed themselves of the rights and benefits of


                                                 5

ME1 34089541v.1
   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 6 of 11 PageID #: 6




this Court by asserting claims and/or counterclaims in this Court. See Merck Sharp & Dohme

Corp. v. Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc., Case No. 20-949-RGA (D.

Del. July 15, 2020) (Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc.); see also Pfizer

Inc. v. Aziant Drug Research Sols. Pvt. Ltd., C.A. No. 19-743-CFC (D. Del. Apr. 7, 2020)

(Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc.); Taiho Pharm. Co. v. Eugia Pharma

Specialities Ltd., C.A. No. 19-2309-CFC (D. Del. Mar. 23, 2020) (Aurobindo Pharma USA, Inc.);

Millennium Pharm. v. Aurobindo Pharma USA, Inc., C.A. No. 19-471-CFC (D. Del. Dec. 26,

2019) (Aurobindo Pharma, Ltd. and Aurobindo Pharma USA, Inc.); Pfizer Inc. v. Aurobindo

Pharma, Ltd., C.A. No. 19-748-CFC (D. Del. July 8, 2019) (Aurobindo Pharma, Ltd. and

Aurobindo Pharma USA, Inc.).

                                       THE ’708 PATENT

                  19.   Merck incorporates each of the preceding paragraphs 1–18 as if fully set

forth herein.

                  20.   The inventors named on the ’708 patent are Stephen Howard Cypes, Alex

Minhua Chen, Russell R. Ferlita, Karl Hansen, Ivan Lee, Vicky K. Vydra, and Robert M.

Wenslow, Jr.

                  21.   The ’708 patent, entitled “Phosphoric Acid Salt of a Dipeptidyl Peptidase-

IV Inhibitor” (attached as Exhibit A), was duly and legally issued on February 5, 2008.

                  22.   Merck is the owner and assignee of the ’708 patent.

                  23.   The ’708 patent claims, inter alia, a dihydrogenphosphate salt of 4-oxo-4-

[3-(trifluoromethyl)-5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]-1-(2,4,5-

trifluorophenyl)butan-2-amine of structural formula I, or a hydrate thereof, as recited in claim 1 of

the ’708 patent.


                                                 6

ME1 34089541v.1
   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 7 of 11 PageID #: 7




                  24.    JANUMET®, as well as methods of using JANUMET®, are covered by

one or more claims of the ’708 patent, including claim 1 of the ’708 patent, and the ’708 patent

has been listed in connection with JANUMET® in the FDA’s Orange Book.

                        COUNT I – INFRINGMENT OF THE ’708 PATENT

                  25.    Merck incorporates each of the preceding paragraphs 1–24 as if fully set

forth herein.

                  26.    In Aurobindo’s Notice Letter, Aurobindo notified Merck of the submission

of Aurobindo’s ANDA to the FDA. The purpose of this submission was to obtain approval under

the FDCA to engage in the commercial manufacture, use, offer for sale, sale and/or importation of

Aurobindo’s ANDA Product prior to the expiration of the ’708 patent.

                  27.    In Aurobindo’s Notice Letter, Aurobindo also notified Merck that, as part

of its ANDA, Aurobindo had filed certifications of the type described in Section

505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355 (j)(2)(A)(vii)(IV), with respect to the ’708

patent. On information and belief, Aurobindo submitted its ANDA to the FDA containing

certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that the ’708 patent is invalid,

unenforceable, and/or will not be infringed by the manufacture, use, offer for sale, sale, and/or

importation of Aurobindo’s ANDA Product.

                  28.    In Aurobindo’s Notice Letter, Aurobindo stated that Aurobindo’s ANDA

Product contains sitagliptin phosphate as an active ingredient.

                  29.    Aurobindo’s ANDA Product, and the use of Aurobindo’s ANDA Product,

is covered by one or more claims of the ’708 patent, including at least claim 1 of the ’708 patent,

because claim 1 of the ’708 patent covers the sitagliptin phosphate contained in Aurobindo’s

ANDA Product.


                                                  7

ME1 34089541v.1
   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 8 of 11 PageID #: 8




                  30.   In Aurobindo’s Notice Letter, Aurobindo did not contest infringement of

claim 1 of the ’708 patent.

                  31.   Aurobindo’s submission of Aurobindo’s ANDA for the purpose of

obtaining approval to engage in the commercial manufacture, use, offer for sale, sale, and/or

importation of Aurobindo’s ANDA Product before the expiration of the ’708 patent was an act of

infringement of the ’708 patent under 35 U.S.C. § 271(e)(2)(A).

                  32.   On information and belief, Aurobindo will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of Aurobindo’s ANDA Product

immediately and imminently upon approval of its ANDA.

                  33.   The manufacture, use, sale, offer for sale, or importation of Aurobindo’s

ANDA Product would infringe one or more claims of the ’708 patent, including at least claim 1 of

the ’708 patent.

                  34.   On information and belief, the manufacture, use, sale, offer for sale, or

importation of Aurobindo’s ANDA Product in accordance with, and as directed by, its proposed

product labeling would infringe one or more claims of the ’708 patent, including at least claim 1

of the ’708 patent.

                  35.   On information and belief, Aurobindo plans and intends to, and will,

actively induce infringement of the ’708 patent when Aurobindo’s ANDA is approved, and plans

and intends to, and will, do so immediately and imminently upon approval. Aurobindo’s activities

will be done with knowledge of the ’708 patent and specific intent to infringe that patent.

                  36.   On information and belief, Aurobindo knows that Aurobindo’s ANDA

Product and its proposed labeling are especially made or adapted for use in infringing the ’708

patent, that Aurobindo’s ANDA Product is not a staple article or commodity of commerce, and


                                                 8

ME1 34089541v.1
   Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 9 of 11 PageID #: 9




that Aurobindo’s ANDA Product and its proposed labeling are not suitable for substantial

noninfringing use. On information and belief, Aurobindo plans and intends to, and will, contribute

to infringement of the ’708 patent immediately and imminently upon approval of Aurobindo’s

ANDA.

                  37.   Notwithstanding Aurobindo’s knowledge of the claims of the ’708 patent,

Aurobindo has continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or

import Aurobindo’s ANDA Product with its product labeling following FDA approval of

Aurobindo’s ANDA prior to the expiration of the ’708 patent.

                  38.   The foregoing actions by Aurobindo constitute and/or will constitute

infringement of the ’708 patent; active inducement of infringement of the ’708 patent; and

contribution to the infringement by others of the ’708 patent.

                  39.   On information and belief, Aurobindo has acted with full knowledge of the

’708 patent and without a reasonable basis for believing that it would not be liable for infringement

of the ’708 patent; active inducement of infringement of the ’708 patent; and/or contribution to the

infringement by others of the ’708 patent.

                  40.   Merck will be substantially and irreparably damaged by infringement of the

’708 patent.

                  41.   Unless Aurobindo is enjoined from infringing the ’708 patent, actively

inducing infringement of the ’708 patent, and contributing to the infringement by others of the

’708 patent, Merck will suffer irreparable injury. Merck has no adequate remedy at law.

     COUNT II – DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’708
                               PATENT

                  42.   Merck incorporates each of the preceding paragraphs 1–41 as if fully set

forth herein.

                                                 9

ME1 34089541v.1
 Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 10 of 11 PageID #: 10




                  43.    The Court may declare the rights and legal relations of the parties pursuant

to 28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Merck on

the one hand and Aurobindo on the other regarding Aurobindo’s infringement, active inducement

of infringement, and contribution to the infringement by others of the ’708 patent.

                  44.    The Court should declare that the commercial manufacture, use, sale, offer

for sale or importation of Aurobindo’s ANDA Product with its proposed labeling, or any other

Aurobindo drug product that is covered by or whose use is covered by the ’708 patent, will

infringe, induce the infringement of, and contribute to the infringement by others of the ’708

patent, and that the claims of the ’708 patent are valid.

                                      PRAYER FOR RELIEF

         WHEREFORE, Merck requests the following relief:

         (a)      A judgment that the ’708 patent has been infringed under 35 U.S.C. § 271(e)(2)

by Aurobindo’s submission to the FDA of Aurobindo’s ANDA;

         (b)      A judgment ordering that the effective date of any FDA approval of the commercial

manufacture, use, or sale of Aurobindo’s ANDA Product, or any other drug product that infringes

or the use of which infringes the ’708 patent, be not earlier than the latest of the expiration date of

the ’708 patent, inclusive of any extension(s) and additional period(s) of exclusivity;

         (c)      A preliminary and permanent injunction enjoining Aurobindo, and all persons

acting in concert with Aurobindo, from the commercial manufacture, use, sale, offer for sale, or

importation into the United States of Aurobindo’s ANDA Product, or any other drug product

covered by or whose use is covered by the ’708 patent, prior to the expiration of the ’708 patent,

inclusive of any extension(s) and additional period(s) of exclusivity;




                                                  10

ME1 34089541v.1
 Case 1:20-cv-01099-RGA Document 1 Filed 08/21/20 Page 11 of 11 PageID #: 11




         (d)      A judgment declaring that the commercial manufacture, use, sale, offer for sale or

importation of Aurobindo’s ANDA Product, or any other drug product that is covered by or whose

use is covered by the ’708 patent, prior to the expiration of the ’708 patent, will infringe, induce

the infringement of, and contribute to the infringement by others of, the ’708 patent;

         (e)      A declaration that this is an exceptional case and an award of attorney’s fees

pursuant to 35 U.S.C. § 285;

         (f)      Costs and expenses in this action; and

         (g)      Such further and other relief as this Court may deem just and proper.



 Dated: August 21, 2020                                 Respectfully submitted,

OF COUNSEL:                                            MCCARTER & ENGLISH, LLP

Bruce R. Genderson                                     /s/ Daniel M. Silver
Jessamyn S. Berniker                                   Michael P. Kelly (#2295)
Stanley E. Fisher                                      Daniel M. Silver (#4758)
Alexander S. Zolan                                     Alexandra M. Joyce (#6423)
Elise M. Baumgarten                                    Renaissance Centre
Shaun P. Mahaffy                                       405 N. King Street, 8th Floor
Anthony H. Sheh                                        Wilmington, DE 19801
Jingyuan Luo                                           T: (302) 984-6300
WILLIAMS & CONNOLLY LLP                                mkelly@mccarter.com
725 Twelfth Street, N.W.                               dsilver@mccarter.com
Washington, DC 20005                                   ajoyce@mccarter.com
T: (202) 434-5000
F: (202) 434-5029                                      Attorneys for Plaintiff
bgenderson@wc.com                                      Merck Sharp & Dohme Corp.
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
ebaumgarten@wc.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com




                                                  11

ME1 34089541v.1
